Citation Nr: 0315397	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Washington, 
D.C., which, in pertinent part, denied service connection for 
PTSD.  A hearing was held before the undersigned Veterans Law 
Judge in March 2003.


REMAND

The veteran asserts that he has PTSD due to traumatic 
experiences during his service in Vietnam.  In this regard, 
the Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).  If a veteran did not 
engage in combat, his statements and testimony are inadequate 
to prove the occurrence of a stressor in service; such a 
stressor must be established by official service records or 
other credible supporting evidence.  Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated regulations 
to implement the provisions of the law.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In April 2002, the RO received a statement from a VA 
examiner, which explained that the veteran had a current 
diagnosis of PTSD and was receiving treatment from the PTSD 
Group and from the Partial Psychiatric Program at the VA 
Medical Center (VAMC) in Washington, D.C.  The RO is 
instructed to contact the VAMC in Washington, D.C. and 
request all appropriate medical records pertaining to the 
veteran's PTSD from April 2002 to the present.

During a personal hearing in March 2003, the veteran reported 
treatment at the VAMC in Martinsburg, West Virginia from July 
15, 2002 to the present.  The RO is instructed to contact the 
VAMC in Martinsburg, West Virginia and request all 
appropriate medical records pertaining to the veteran's PTSD.  

In addition, the veteran stated that he received Social 
Security Disability benefits for PTSD and schizophrenia.  
These records must be obtained and incorporated into the 
file.

In February 2000, the RO received a statement from the 
veteran, which included a list of his alleged stressors.  The 
statement did not specifically answer the questions asked by 
the RO regarding stressors.  The RO should ask the veteran to 
clarify and be more specific regarding names, ranks, dates, 
locations, and other pertinent information required for 
verification of stressors.   
 
The veteran's testimony and statements as to his stressful 
events have not been submitted to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  The RO is instructed to prepare a summary of 
all the veteran's claimed stressors and submit the summary 
along with a copy of the veteran's separation documents and 
all associated service documents to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia 22150-3197.  If any of 
the stressors are verified, the RO must schedule the veteran 
for a VA psychiatric examination to determine the nature and 
severity of his PTSD.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2002) are fully complied with 
and satisfied.

2.  The RO should obtain the veteran's 
medical records from the VAMC in 
Washington, D.C. for any treatment of 
PTSD during the period of April 2002 to 
the present.  The records should 
include outpatient treatment records, 
progress notes, discharge summaries, 
consults, and imaging reports.

3.  The RO should obtain the veteran's 
medical records from the VAMC in 
Martinsburg, West Virginia for any 
treatment of PTSD during the period of 
July 15, 2002 to the present.  The 
records should include outpatient 
treatment records, progress notes, 
discharge summaries, consults, and 
imaging reports.

4.  The RO should obtain from the 
Social Security Administration (SSA) a 
copy of the veteran's disability 
determination decision with all 
supporting medical records.

5.  The RO should review all pertinent 
evidence, including the veteran's 
service records, written statements, 
and testimony for evidence as to 
claimed in- service stressors.  The RO 
should send another letter to the 
veteran asking him to clarify and be 
more specific regarding names, ranks, 
dates, locations, and other pertinent 
information required for verification 
of stressors.  In that event, the RO 
should advise the veteran that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

6.  After the veteran has been given an 
appropriate to respond, the RO should 
then prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's service personnel 
records and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

7.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
stressor it determined is established 
by the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be 
added to the claims folder.  

8.  If the RO determines that claimed 
stressors have been verified the 
veteran should then be scheduled to 
undergo a comprehensive VA examination 
by a psychiatrist to determine the 
nature and severity of his PTSD.  All 
indicated tests and studies, including 
a psychological evaluation, if 
necessary, are to be performed.  The 
claims folder is to be made available 
to the psychiatrist prior to 
examination for use in the study of the 
case, and a notation to the effect that 
this record review took place should be 
included in the examination report.  
All clinical findings should be 
reported in detail.  In reporting such 
findings, the examiner should 
specifically address the criteria for 
evaluating PTSD as to the effect it has 
on the veteran's occupational and 
social impairment.  The examiner must 
provide a multi-axial assessment, 
including assignment of a Global 
Assessment of Functioning (GAF) score; 
an explanation of what the score 
represents; and the percentage of the 
score representing impairment due 
solely to PTSD.  An assessment of 
impact of the veteran's PTSD on his 
ability to obtain and retain 
substantially gainful employment also 
should be provided.  The examination 
report should include all examination 
results along with the rationale 
underlying all opinions expressed and 
conclusions reached, citing, if 
necessary, to specific evidence in the 
record, and should be associated with 
the other evidence on file in the 
veteran's claims folder.  The veteran 
is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

9. The RO should then review the 
application to reopen the claim for 
service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


